Name: 2011/253/EU: Commission Implementing Decision of 26Ã April 2011 recognising in principle the completeness of the dossier submitted for detailed examination in view of the possible inclusion of metobromuron, S-Abscisic acid, Bacillus amyloliquefaciens subsp. plantarum D747, Bacillus pumilus QST 2808 and Streptomyces lydicus WYEC 108 in Annex I to Council Directive 91/414/EEC (notified under document C(2011) 2675) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: executive power and public service;  means of agricultural production;  information and information processing;  marketing
 Date Published: 2011-04-27

 27.4.2011 EN Official Journal of the European Union L 106/13 COMMISSION IMPLEMENTING DECISION of 26 April 2011 recognising in principle the completeness of the dossier submitted for detailed examination in view of the possible inclusion of metobromuron, S-Abscisic acid, Bacillus amyloliquefaciens subsp. plantarum D747, Bacillus pumilus QST 2808 and Streptomyces lydicus WYEC 108 in Annex I to Council Directive 91/414/EEC (notified under document C(2011) 2675) (Text with EEA relevance) (2011/253/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular Article 6(3) thereof, Whereas: (1) Directive 91/414/EEC provides for the development of a European Union list of active substances authorised for incorporation in plant protection products. (2) The dossier for the active substance metobromuron was submitted by Belchim crop protection NV/SA to the authorities of France on 15 December 2010 with the application to obtain its inclusion in Annex I to Directive 91/414/EEC. (3) The dossier for the active substance S-Abscisic acid was submitted by Valent BioScience Corporation to the authorities of the Netherlands on 9 December 2010 with the application to obtain its inclusion in Annex I to Directive 91/414/EEC. (4) The dossier for the active substance Bacillus amyloliquefaciens subsp. plantarum strain D747 was submitted by Mitsui AgriScience International SA/NV to the authorities of Germany on 21 October 2010 with the application to obtain its inclusion in Annex I to Directive 91/414/EEC. (5) The dossier for the active substance Bacillus pumilus strain QST 2808 was submitted by AgraQuest Inc to the authorities of the Netherlands on 3 December 2010 with the application to obtain its inclusion in Annex I to Directive 91/414/EEC. (6) The dossier for the active substance Streptomyces lydicus strain WYEC 108 was submitted by FuturEco BioScience SL to the authorities of the Netherlands on 6 August 2010 with the application to obtain its inclusion in Annex I to Directive 91/414/EEC. (7) The authorities of France, the Netherlands and Germany have indicated to the Commission that, on preliminary examination, the dossiers for the active substances concerned appear to satisfy the data and information requirements set out in Annex II to Directive 91/414/EEC. The dossiers submitted appear also to satisfy the data and information requirements set out in Annex III to Directive 91/414/EEC in respect of one plant protection product containing the active substances concerned. In accordance with Article 6(2) of Directive 91/414/EEC, the dossiers were subsequently forwarded by the applicants to the Commission and the other Member States, and were referred to the Standing Committee on the Food Chain and Animal Health. (8) By this Decision it should be formally confirmed at Union level that the dossiers are considered as satisfying in principle the data and information requirements set out in Annex II and, for at least one plant protection product containing one of the active substances concerned, the requirements set out in Annex III to Directive 91/414/EEC. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The dossiers concerning the active substances identified in the Annex to this Decision, which were submitted to the Commission and the Member States with a view to obtaining the inclusion of those substances in Annex I to Directive 91/414/EEC, satisfy in principle the data and information requirements set out in Annex II to that Directive. The dossiers also satisfy the data and information requirements set out in Annex III to Directive 91/414/EEC in respect of one plant protection product containing the active substance, taking into account the uses proposed. Article 2 The rapporteur Member States shall pursue the detailed examination for the dossiers referred to in Article 1 and shall communicate to the Commission the conclusions of their examination accompanied by any recommendations on the inclusion or non-inclusion in Annex I to Directive 91/414/EEC of the active substances referred to in Article 1 and any conditions for those inclusions as soon as possible and by 30 April 2012 at the latest. Article 3 This Decision is addressed to the Member States. Done at Brussels, 26 April 2011. For the Commission John DALLI Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. ANNEX ACTIVE SUBSTANCES CONCERNED BY THIS DECISION Common Name, CIPAC Identification Number Applicant Date of application Rapporteur Member State Metobromuron CIPAC-No 168 Belchim crop protection NV/SA 15 December 2010 FR S-Abscisic acid CIPAC-No not attributed Valent BioScience Corporation 9 December 2010 NL Bacillus amyloliquefaciens subsp. plantarum strain D747 CIPAC-No not applicable Mitsui AgriScience International SA/NV 21 October 2010 DE Bacillus pumilus strain QST 2808 CIPAC-No not applicable AgraQuest Inc 3 December 2010 NL Streptomyces lydicus strain WYEC 108 CIPAC-No not applicable FuturEco BioScience SL 6 August 2010 NL